Citation Nr: 1502732	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of head trauma, including a
concussion. 

2.  Entitlement to service connection for dizziness, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran had active military service from April 1977 to February 1980.

This matter comes to the Board of Veterans' Appeals (Board) from a July 1980 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

This case was remanded in February 2011, July 2012, and July 2014 for further development.  The claim is now ready for disposition.

In light of the evidence of record, the Board notes that it has recharacterized the issue on appeal in order to effectuate the result most beneficial to the Veteran.

The Board apologizes for the delays in the adjudication of this case.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The competent and probative evidence of record preponderates against a finding that the Veteran sustained any head trauma, or residuals thereof, during service. 

2.  Giving him the benefit of the doubt, the Veteran has dizziness that is etiologically related to his service-connected hypertension.





CONCLUSIONS OF LAW

1.  Residuals of head trauma, to include a concussion, were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for dizziness, are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), (held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he suffers from residuals of head trauma, including dizziness and concussion, sustained during service in January 1978 when he was knocked onto a ship deck without a helmet, 35 years ago.

The Board will first address the claim of entitlement to service connection for residuals of head trauma.

As an initial matter, the Board notes that the only evidence the Veteran has presented regarding the in-service head injury is a March 1980 accident report completed by the Veteran which states that in January 1978, he was knocked to the deck of his ship, the USS Milwaukee, by a fuel hose.  He stated that his helmet was knocked off and he landed on the deck, hitting his head during which he sustained severe headaches, blurred vision and disorientation.  He requested skull films at the time of the injury, but they were not performed.  

On January 2012 VA examination, the Veteran reported an in-service injury in 1979.  Service treatment records indicate treatment of dizziness in June 1979, but are silent for treatment of any in-service head trauma or injury.  Deck logs for the USS Milwaukee obtained pursuant to the Board's July 2012 remand are silent as to any head injury

The Board acknowledges that a January 2012 VA examiner diagnosed closed head trauma and indicated that the Veteran submitted an in-service injury in January 1978.  However, the in-service head injury has never been corroborated by any lay evidence of record (i.e., witness statements) or by the service department.  Accordingly, any medical evidence or medical opinion that finds that the Veteran sustained an in-service injury, based on the uncorroborated history provided by the Veteran, has limited probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Simply stated, the post-service medical record provides particular negative factual evidence against this claim.

However, even if the Board assumes that the Veteran did, in fact, sustain an in-service head injury while stationed aboard the USS Milwaukee, there is no evidence of record that this resulted in any residual injury.  On September 2012 VA examination, the examiner opined that he had dizziness during service associated with a hypertensive episode and not a head injury.  

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See McClain, 21 Vet. App. at 321; Brammer , 3 Vet. App. at 225.

As the Board can find no evidence that the Veteran currently has a disability, claimed as residuals of head trauma, to include concussion, service connection for this claimed condition is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 (2014).

With regard to the Veteran's complaints of dizziness, as previously stated, the Veteran contends that he has dizziness related to a head injury in service.  While his account of an in-service head injury has not been corroborated, the service treatment records include a complaint of dizziness in June 1979.

Post-service, on September 2007 VA examination, the examiner opined that the Veteran's in-service hypertension was a transient episode and that his dizziness was unlikely related to his hypertension.  

Parenthetically, the Board notes that service connection for hypertension was subsequently granted in an April 2008 RO decision.

Pursuant to the Board's February 2011 remand, on April 2011 VA examination, the examiner opined that the Veteran's dizziness is unrelated to any form of activity, injury or trauma sustained during service.  

On January 2012 VA examination, the examiner opined that the Veteran's dizziness began after discharge from service and is not caused or aggravated by his service.  The examiner further opined that the most likely etiology is peripheral vestibulopathy, such as benign positional vertigo.  However, in a July 2012 remand, the Board deemed this opinion insufficient for a number of reasons, including the fact that the examiner relied on the fact that the Veteran reported that he first complained of dizziness one year after service as a basis for finding that dizziness was not related to service and for failing to acknowledge the Veteran's in-service complaint of dizziness.  Second, the examiner's opinion that the dizziness was more likely secondary to benign position vertigo did not take into account that the Veteran described the dizziness as happening whether he was sitting still or changing position.  Accordingly, the Board found the examination report to be unreliable and remanded for a new examination to address whether the Veteran had residuals of a concussion and dizziness related to his service, based on direct in-service incurrence of aggravation.
 
On September 2012 VA initial evaluation of residuals of traumatic brain injury (TBI), the examiner indicated that the Veteran had no history of TBI.  However, the examiner opined that his in-service dizziness and headaches ( for which he was previously granted service connection on a direct basis), were associated with hypertension and the use of Inderal [during service].  The examiner concluded that the Veteran had dizziness during service associated with a hypertensive episode and not a head injury.

In a July 2014 remand, the Board determined that the September 2012 VA examination was inadequate because the examiner did not provide any comment on the peripheral vestibulopathy that was diagnosed at the January 2012 VA examination.  Additionally, the Board pointed out that the September 2012 VA examiner raised the possibility that the Veteran's dizziness is the result of his hypertension, a service-connected condition and remanded for a new neurological examination including an opinion as to whether the peripheral vestibulopathy or benign positional vertigo were related to service or whether any diagnosed condition was caused or aggravated by his service-connected hypertension.

On August 2014 VA cranial nerve conditions Disability Benefits Questionnaire examination, the examiner indicated that he had never been diagnosed with a cranial nerve condition and opined that the Veteran did not present a history consistent with vestibular problems as a cause of his imbalance or disability.

Although the Board herein denied the Veteran's claim for residuals of head trauma, to include a concussion, based on the lack of evidence of an in-service head trauma, there is sufficient evidence of record upon which to grant service connection for dizziness, as secondary to service-connected hypertension.

In light of the Veteran's in-service and post-service treatment for dizziness, and both positive and negative VA opinions, the Board gives the Veteran the benefit of the doubt and finds that service connection for dizziness, secondary to service-connected hypertension, is warranted.  Further discussion of the evidence is simply not warranted. 

The nature and extent of this disability caused by service is not currently before the Board.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Veteran's claim for service connection for dizziness is being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue. 

With respect to his claim for residuals of head trauma, including a concussion, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran a letter in March 2011 which informed him of all three elements required by 38 C.F.R. § 3.159(b).  While the notice was sent after the July 1980 initial denial of his claim, the Veteran has not indicated any prejudice resulting from the oversight.  Further, the claim was officially readjudicated in January 2012, July 2013, and November 2014 supplemental statements of the case.  Moreover, in December 2014 the Veteran's representative submitted an Informal Hearing Presentation.  Therefore, the Board finds that the timing error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  As such, the VCAA duty to notify was satisfied.

Moreover, in July 2013, he submitted a waiver of AOJ (agency of original jurisdiction) consideration of additional evidence and waiver of the 30-day waiting period, and indicated that he desired to have his claim certified immediately to the Board.  The Board therefore finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process.  Furthermore, as discussed below, it appears that VA has obtained all relevant evidence.

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records in addition to additional records obtained pursuant to the Board's February 2011 and July 2012 remands, including post-service VA treatment records, deck logs, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.  

Next, relevant VA examinations and opinions were obtained in September 2007 and pursuant to the Board's February 2011, July 2012, and July 2014 remands in April 2011, January 2012, September 2012, and August 2014.  In sum, the Board finds that the examination reports and opinions show that the examiners considered the evidence of record and the reported history of the Veteran, conducted thorough examinations, noting all findings necessary for proper adjudication of the matter, and explained rationales for the opinions offered.  Hence, the Board finds that the numerous VA medical opinions obtained in this case, in the aggregate, are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Service connection for residuals of head trauma, including concussion, is denied.

Service connection for dizziness, to include as secondary to service-connected hypertension, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


